 1
 2
                                                                       JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
     CLARITA MENDOZA,                              Case No.: ED CV 18-1361-DMG (PJWx)
11
                                                   ORDER RE NOTICE OF
12               Plaintiff,                        VOLUNTARY DISMISSAL [14]
13
                 vs.
14
15   DOLLAR TREE STORES, INC.; and
     DOES 1 to 100, inclusive,
16
17               Defendants.
18
19
20         Pursuant to the parties’ stipulation, the Court hereby dismisses the above-captioned
21   action, with prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1). All
22   scheduled dates and deadlines are VACATED.
23   IT IS SO ORDERED.
24
25   DATED: January 4, 2019                       ________________________________
26
                                                  DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
27
28


                                                -1-
